Exhibit 2
Tahir, Nrasib Ali                                       October 18, 2018

                                                                     1
                    IN THE UNITED STATES DISTRICT COURT        11:25:00

                FOR THE EASTERN DISTRICT OF VIRGINIA

      NORTHSTAR AVIATION, LLC, :

      et al.,                        :

                      Plaintiffs, :

      vs.                            :   Civil Action No.

      ALDEN BURT ALBERTO,            :     1:18cv191-TSE-JFA

      et al,                         :

                    Defendants.      :

      -------------------------

                          Videotaped Deposition of

                            NRASIB ALI TAHIR

                            McLean, Virginia

                       Thursday, October 18, 2018

                                  11:25 a.m.




      Reported by:     Donna A. Peterson




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Tahir, Nrasib Ali                                        October 18, 2018

                                                                       51
  1        Q.       Did he provide any money to Vulcan?           12:04:03

  2        A.       I can't answer, it's quite general.           12:04:06

  3        Q.       Okay.   Sitting here today, can you point     12:04:07

  4   to any funds that you are aware of the sheikh               12:04:10

  5   directly contributing to Vulcan Management?                 12:04:12

  6        A.       Directly?   No, I can't recall any            12:04:14

  7   transaction like that.                                      12:04:17

  8        Q.       Okay.   Who would you attribute to funding    12:04:18

  9   Vulcan Management?                                          12:04:30

 10        A.       Reflex Responses.                             12:04:31

 11        Q.       Through Mr. Alberto, correct?                 12:04:38

 12        A.       Mr. Alberto being CEO there.                  12:04:40

 13        Q.       Why did Mr. Alberto decide to send the        12:04:44

 14   money to Vulcan?                                            12:04:47

 15                 MR. BENNETT:   Objection to form.             12:04:49

 16                 THE WITNESS:   I wouldn't know that.          12:04:50

 17   BY MR. JOHNSON:                                             12:04:59

 18        Q.       Other than the funds that came over from      12:05:05

 19   R2, are you aware of any other contributions,               12:05:06

 20   monetary contributions, going to Vulcan Management?         12:05:11

 21        A.       No.                                           12:05:15

 22                 MR. JOHNSON:   Okay.   I'd like to hand you   12:05:18




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Tahir, Nrasib Ali                                        October 18, 2018

                                                                      152
  1   provided to the sheikh?                                      14:40:28

  2           A.    As I mentioned earlier, anything which         14:40:31

  3   needed to be handed over to sheikh would go through          14:40:34

  4   Mr. Salem.    So I would give it to him and I assume         14:40:37

  5   like it was delivered.                                       14:40:41

  6           Q.    Right.     But are you aware of a time where   14:40:42

  7   the sheikh made a request and that request was               14:40:44

  8   never -- was not honored?                                    14:40:46

  9           A.    I would not recall any -- any event like       14:40:48

 10   that.                                                        14:40:53

 11           Q.    Okay.    Let's look at the cash forecast in    14:40:53

 12   Exhibit 8.                                                   14:41:01

 13                 You prepared this forecast, right?             14:41:02

 14           A.    Yes.                                           14:41:04

 15           Q.    And it lays out a number of different          14:41:05

 16   scenarios that are reflected in blue, right?                 14:41:07

 17           A.    Correct.                                       14:41:10

 18           Q.    Why were you laying out different              14:41:12

 19   scenarios?                                                   14:41:14

 20           A.    As far as I remember correctly, I guess        14:41:16

 21   so -- this was when the contract ended and there was         14:41:21

 22   no other business with NorthStar.        So the only thing   14:41:26




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Tahir, Nrasib Ali                                       October 18, 2018

                                                                     153
  1   was going on was business development and proposals         14:41:31

  2   out.   So no contracts, no revenue coming in to the         14:41:35

  3   company.    So at that time, Reno and I had discussion      14:41:38

  4   and quite a few times actually over this thing.      So     14:41:41

  5   we needed to reduce our overheads.     So there were        14:41:44

  6   different scenarios, so in how much cost-cutting            14:41:48

  7   would lead us to 2019 to end up the warranty period.        14:41:52

  8   So these numbers are actually based on that.                14:41:56

  9          Q.     Okay.   And so what were you contemplating?   14:41:59

 10   What costs were you specifically contemplating as           14:42:05

 11   part of this cost reduction?                                14:42:07

 12          A.     Yeah, as the scenarios changes, it's          14:42:09

 13   different.    So current, when you go in the right          14:42:11

 14   number, it shows like we'll be cash negative in a           14:42:13

 15   certain period, and that's all the different                14:42:17

 16   scenarios are.    So if we go with 50 percent cost          14:42:21

 17   reduction, it's different 60 and 65.                        14:42:24

 18          Q.     Okay.   And as part of this cost reduction,   14:42:27

 19   were you contemplating laying off employees?                14:42:32

 20          A.     Yeah, letting go employees was one of the     14:42:34

 21   things.                                                     14:42:36

 22          Q.     Okay.   What were some of the other things    14:42:36




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Tahir, Nrasib Ali                                       October 18, 2018

                                                                   167
  1   comfortable from a liquidity standpoint prior to          14:54:48

  2   October 2017?                                             14:54:51

  3        A.       No, I don't recall that.                    14:54:52

  4        Q.       Okay.   Reno paid himself bonuses, too,     14:54:53

  5   correct?                                                  14:55:10

  6        A.       Correct.                                    14:55:10

  7        Q.       Prior to October 2017, did you ever think   14:55:11

  8   any of Reno's bonuses were inappropriate?                 14:55:20

  9        A.       I wasn't in that position to judge Reno's   14:55:22

 10   bonuses.                                                  14:55:25

 11        Q.       Well, as it relates to the liquidity of     14:55:26

 12   the company, did you --                                   14:55:28

 13        A.       Liquidity, no.   As I said, I never felt    14:55:29

 14   uncomfortable as far as the liquidity of the company      14:55:32

 15   was concerned.                                            14:55:35

 16        Q.       And you may have said this earlier and I    14:55:35

 17   apologize if I did ask it earlier and I apologize for     14:55:37

 18   asking it again, but since Reno left the company in       14:55:40

 19   October 2017, have you personally received a bonus?       14:55:45

 20        A.       No.   No one received a bonus after that.   14:55:47

 21        Q.       Are you expecting a bonus at the end of     14:55:51

 22   this year?                                                14:55:53




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Tahir, Nrasib Ali                                      October 18, 2018

                                                                 300
  1       CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC

  2                 I, Donna A. Peterson, the officer before

  3   whom the foregoing proceedings were taken, do hereby

  4   certify that the foregoing transcript is a true and

  5   correct record of the proceedings; that said

  6   proceedings were taken by me stenographically and

  7   therefore reduced to typewriting under my

  8   supervision; and that I am neither counsel for,

  9   related to nor employed by any of the parties to this

 10   case and have no interest, financial or otherwise, in

 11   its outcome.

 12                 IN WITNESS WHEREOF, I have hereunto set my

 13   hand and affixed my notarial seal this _____ day of

 14   ____________________, ____.

 15

 16   My commission expires:    June 30, 2020

 17   Reg. #7231839

 18

 19   ___________________________

 20   NOTARY PUBLIC IN AND FOR THE

 21   COMMONWEALTH OF VIRGINIA

 22




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
